Appeal from an order of the Court of Claims, entered December 16, 1975, which denied a motion to correct an alleged error in the computation of damages. Following a trial for damages for appropriation of claimants’ property, a judgment was entered on August 14, 1973 in their favor. On appeal to this court, the judgment of the Court of *734Claims was unanimously affirmed (48 AD2d 755). Claimants thereupon moved to reargue in this court, alleging that the court had erred in the computation of the award. The motion was denied. The claimants then moved for permission to appeal to the Court of Appeals in which the "error in computation” theory (which is the basis for the instant appeal) was advanced. The motion was denied (37 NY2d 710). During September, 1975, claimants moved this court to reconsider its denial to reargue, again basing their claim on the so-called "error in computation”. That motion was denied. In December, 1975 the claimants moved in the Court of Claims for an order amending its decision and judgment, alleging again that the court made the same alleged "error in computation” of the amount awarded. The Court of Claims denied that motion by the order which is the subject of the instant appeal. This court has heretofore considered the alleged "error in computation” on two occasions and the Court of Appeals has considered it once. Nevertheless, we have again examined the record and find no basis for reconsideration, nor substance to the alleged "error in computation”. Order affirmed, with costs. Sweeney, J. P., Kane, Mahoney, Main and Larkin, JJ., concur.